DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 26 October 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 7, 10-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mollenkopf et al. (US 2007/0118300) (“Mollenkopf”).
Claim 1: a carrier platform (FIG. 2, all the structures are sitting on a surface; carrier 220 is sitting on a carrier platform for carrier 220) configured to place a carrier (220) thereon; a transport mechanism (250) configured to transport a substrate (210) to the carrier placed on the carrier platform; and a controller (260/270/280) configured to control the transport mechanism, wherein the carrier includes a plurality of shelves (225) arranged in an up-down direction, the shelves being each configured to place the substrate thereon in a horizontal posture (FIG. 2), the transport mechanism includes: a hand (240) configured to support the substrate; and a hand driving unit (250) configured to move the hand, and the controller changes a height position of the hand when the hand is inserted between two of the shelves adjacent to each other in an up-down direction, depending on at least either a shape of the substrate taken from one of the shelves by the transport mechanism or a shape of the substrate placed on one of 
Claims 2 and 12: wherein the controller changes the height position of the hand when the hand is inserted between two of the shelves adjacent to each other in the up-down direction in accordance with a thickness of a main portion of a substrate, the main portion located inward of a peripheral portion of the substrate (FIG. 1D, 110/184 vs. 186; paragraphs [0048]-[0049]);
Claims 7 and 17: wherein the hand supports a substrate by contacting at least either a back face of the substrate or an edge of the substrate (242; paragraph [0060]);
Claims 10 and 20: wherein the shelves each include: a first shelf configured to receive a first side portion of the substrate (130); and a second shelf configured to receive a second side portion of the substrate (130);
Claim 11: a mount table (220); a transport mechanism (250) configured to transport a substrate (210) to the mount table; and a controller (260/270/280) configured to control the transport mechanism, wherein the mount table includes a plurality of shelves (225) arranged in an up-down direction, the shelves are each configured to place the substrate thereon in a horizontal posture (FIG. 2), the transport mechanism includes: a hand (240) configured to support the substrate; and a hand driving unit (250) configured to move the hand, and the controller changes a height position of the hand when the hand is inserted between two of the shelves adjacent to each other in an up-down direction, depending on at least either a shape of a substrate taken from one of the shelves by the transport mechanism or a shape of a substrate placed on one of the shelves by the transport mechanism (paragraphs [0052]/[0053]; system  of FIG. 2 is disclosed to have situations from FIG. 1A-1F of substrate states/shapes/etc.).


Claim(s) 1, 5, 11, 15, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (US 6208909) (“Kato”).
Claim 1: a carrier platform (11) configured to place a carrier (13) thereon; a transport mechanism (18) configured to transport a substrate (15) to the carrier placed on the carrier platform; and a controller (19) configured to control the transport mechanism, wherein the carrier includes a plurality of shelves (14) arranged in an up-down direction, the shelves being each configured to place the substrate thereon in a horizontal posture (FIG. 1), the transport mechanism includes: a hand (18) configured to support the substrate; and a hand driving unit (FIG. 1, arrow at 18) configured to move the hand, and the controller changes a height position of the hand when the hand is inserted between two of the shelves adjacent to each other in an up-down direction, depending on at least either a shape of the substrate taken from one of the shelves by the transport mechanism or a shape of the substrate placed on one of the shelves by the transport mechanism (15 shapes FIG. 5A v. FIG. 7A, etc.);
Claim 11: a mount table (11); a transport mechanism (18) configured to transport a substrate (15) to the mount table; and a controller (19) configured to control the transport mechanism, wherein the mount table includes a plurality of shelves (14) arranged in an up-down direction, the shelves are each configured to place the substrate thereon in a horizontal posture (FIG. 1), the transport mechanism includes: a hand (18) configured to support the substrate; and a hand driving unit (FIG. 1, arrow at 18) configured to move the hand, and the controller changes a height position of the hand when the hand is inserted between two of the shelves adjacent to each other in an up-down direction, depending on at least either a shape of a substrate taken from one of the shelves by the transport mechanism or a shape of a substrate placed on one of the shelves by the transport mechanism (15 shapes FIG. 5A v. FIG. 7A, etc.);
Claims 5 and 15: wherein the controller changes an insertion amount of the hand when the hand is inserted between two of the shelves adjacent to each other in the up-down direction, depending 
Claims 21-22: wherein the controller determines the height position of the hand when the hand is inserted between two of the shelves adjacent to each other in the up-down direction, depending on at least either the shape of the substrate taken from one of the shelves by the transport mechanism or the shape of the substrate placed on one of the shelves by the transport mechanism (steps 203/205/208/210/etc.), and the hand advances in a horizontal direction at the height position of the hand determined by the controller to enter between two of the shelves adjacent to each other in the up-down direction, and then takes the substrate from the one of the shelves or places the substrate on the one of the shelves (steps 215/224/etc.);

Claim Rejections - 35 USC § 103
Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollenkopf. Mollenkopf discloses all the limitations of the claims as discussed above.
Mollenkopf does not directly show:
Claims 3 and 13: wherein a plurality of the substrates are classified into: a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by a main portion of the substrate, located inward of a peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and a second substrate that does not have the recess, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the 
Claims 4 and 14: wherein a plurality of the substrates are classified into: a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by a main portion of the substrate, located inward of a peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and a third substrate that has a recess and includes a protective plate made of glass, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the first substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a first height position, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the third substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a third height position higher than the first height position.

Mollenkopf shows a similar device having:
Claims 3 and 13: wherein a plurality of the substrates are classified into: a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by a main portion of the substrate, located inward of a peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and a second substrate that does not have the recess, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the first substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a first height position, and when a substrate taken from or placed on one of the shelves by 
Claims 4 and 14: wherein a plurality of the substrates are classified into: a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by a main portion of the substrate, located inward of a peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and a third substrate that has a recess and includes a protective plate made of glass, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the first substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a first height position, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the third substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a third height position higher than the first height position;
for the purpose of increasing substrate processing yields and decrease in cost of manufacturing substrates (paragraph [0025]).
Disclosed substrates 110/186/184 in FIG. 1D and 196 in FIG. 1F of Mollenkopf indicate that many different substrate thicknesses and orientations are contemplated by Mollenkopf that render it obvious to count the first, second, and third substrates (as claimed) among them. Paragraph [0041] discloses that the “Z-axis positions allow the robot to know where to pick (up) or place (down)” a substrate of variable thickness or shapes.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mollenkopf as taught by Mollenkopf and include Mollenkopf’s similar device having:

Claims 4 and 14: wherein a plurality of the substrates are classified into: a first substrate that has a recess and does not include a protective plate made of glass, the recess being formed by a main portion of the substrate, located inward of a peripheral portion of the substrate, being recessed than the peripheral portion of the substrate; and a third substrate that has a recess and includes a protective plate made of glass, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the first substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a first height position, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the third substrate, the hand enters between two of the shelves adjacent to each other in the up-down direction at a third height position higher than the first height position;
for the purpose of increasing substrate processing yields and decrease in cost of manufacturing substrates.

s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollenkopf in view of Bonora (US 2007/0029227). Mollenkopf discloses all the limitations of the claims as discussed above; and
wherein the hand includes: two rods extending in a first horizontal direction (242 on 240 in FIG. 3E), and configured to support the substrate.
Mollenkopf does not directly show:
Claims 6 and 16: wherein a plurality of the substrates are classified into: a normal diameter substrate; and a large diameter substrate that has a diameter larger than a diameter of the normal diameter substrate, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the normal diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a first insertion amount, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the large diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a second insertion amount larger than the first insertion amount.
Bonora shows a similar device having:
Claims 6 and 16: wherein a plurality of the substrates are classified into: a normal diameter substrate; and a large diameter substrate that has a diameter larger than a diameter of the normal diameter substrate, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the normal diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a first insertion amount, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the large diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a second 
for the purpose of decreasing the amount of substrate warping and vibration on the transport mechanism (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mollenkopf as taught by Bonora and include Bonora’s similar device having:
Claims 6 and 16: wherein a plurality of the substrates are classified into: a normal diameter substrate; and a large diameter substrate that has a diameter larger than a diameter of the normal diameter substrate, when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the normal diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a first insertion amount, and when a substrate taken from or placed on one of the shelves by the transport mechanism corresponds to the large diameter substrate, the insertion amount of the hand inserted between two of the shelves adjacent to each other in the up-down direction corresponds to a second insertion amount larger than the first insertion amount;
for the purpose of decreasing the amount of substrate warping and vibration on the transport mechanism.

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollenkopf in view of Nagasaka et al. (US 6322116) (“Nagasaka”). Mollenkopf discloses all the limitations of the claims as discussed above.
Mollenkopf does not directly show:

Claims 9 and 19: wherein the hand includes a suction portion configured to flow gas along a first face of the substrate, and configured to suck the substrate without contacting the substrate.
Nagasaka shows a similar device having:
Claims 8 and 18: the rods each have a length equal to or larger than a diameter of the substrate, the rods each have a cross-sectional shape that is uniform along the first direction, and when the hand enters between two of the shelves adjacent to each other in the up-down direction, the hand moves along the first direction (FIG. 4A/4B);
Claims 9 and 19: wherein the hand includes a suction portion configured to flow gas along a first face of the substrate, and configured to suck the substrate without contacting the substrate (171A);
for the purpose of transferring a substrate in a reliable manner no matter the amount of warping of the substrate (paragraph [0018]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mollenkopf as taught by Nagasaka and include Nagasaka’s similar device having:
Claims 8 and 18: the rods each have a length equal to or larger than a diameter of the substrate, the rods each have a cross-sectional shape that is uniform along the first direction, and when the hand enters between two of the shelves adjacent to each other in the up-down direction, the hand moves along the first direction;
Claims 9 and 19: wherein the hand includes a suction portion configured to flow gas along a first face of the substrate, and configured to suck the substrate without contacting the substrate;
.

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Re. the movement of the hand/transport mechanism, see spec. paragraph [0041] of Mollenkopf that contemplates moving the hand/transport mechanism. “These expected Z-axis positions allow the robot to know where to pick (up) or place (down) a wafer 110. In the illustrated wafer cassette 100, the slot or support pitch P 140 is 0.250 inches.” Also see spec. para. [0049], “A double-stacked wafer may scratch at least one exposed wafer surface and may experience further scratching or mishandling when attempting to pick up the wafers or move them about.” Therefore, the ultimate purpose of Mollenkopf’s disclosure is to correctly position the hand/transport mechanism.
It is noted that Kato is used to reject Claims 1 and 11 in order to rejection amended/added claims 5/15/21-22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652